Title: From Benjamin Franklin to Cadwalader Evans, 5 May 1772: extract
From: Franklin, Benjamin
To: Evans, Cadwalader


London, 5 May, 1772.
You write, that, besides what was sent here, fifty-four pounds had been reeled at the filature of private persons, who are getting it manufactured into mitts, stockings, and stuffs. This gives me great pleasure to hear; and I hope that practice will be rather followed, than the sending small parcels to be manufactured here, which are difficult to get done, where all goes on in the great way. Let nothing discourage you. Perseverance will conquer all difficulties; and the contributors will have the glorious satisfaction of having procured an inestimable advantage to their country.
